DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 10/04/2020.
Claims 1-10 are pending for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ikai et al. (US Pub No. 2017/0205786 A1 and Ikai hereinafter).
As to Claim 1, Ikai in his teachings as shown in Fig.1-Fig.8 discloses a motor drive system comprising:
a power source unit (11) configured to supply DC power to a DC link (See [0012]);
a servo-amplifier for drive (12) configured to convert the DC power in the DC link into AC power and supply the AC power as drive power to a servomotor for drive (See [0042]-[0044]);
a power storage device (120) configured to store: 

a power consumption calculation unit (15) configured to calculate total power consumption as the sum of power consumed by the servomotor for drive, the servo-amplifier for drive and the power source unit (See [0046]); and
 a power storage device control unit (18) configured to control power storage and power supply of the power storage device according to the total power consumption, wherein the power storage device control unit determines start and end of power storage or power supply of the power storage device (…the absolute value of the amount of power calculated by the power calculation unit 15 falls within the thresholds…See [0080]), based on different thresholds (See also [0081]).
As to Claim 2, Ikai discloses the motor drive system according to claim 1, wherein the power storage device control unit (16-1-16-14 and 17) compares the total power consumption and a preset power storage start threshold, and as a comparison result, when it is determined that the total power consumption is lower than the power storage start threshold, the power storage device control unit controls the power storage device to start storing DC power from the DC link, and after the power storage device starting power storage, the power storage device control unit compares the total power consumption and a preset power storage end threshold, and as a comparison result, when it is determined that the total power consumption exceeds the power storage end threshold, the power storage device; control unit controls the power storage device to end storing DC power from the DC link (…the determination unit 21 determines whether the absolute value of the amount of power calculated by the power calculation unit 15 falls within thresholds. More specifically, the determination unit 21 determines whether the absolute value of the amount of power calculated by the power calculation unit 15 does not exceed a first threshold, and determines whether the absolute value of the amount of power calculated by the power calculation unit 15 does not exceed a second threshold…See [0068] and see also [0010]).
As to Claim 3, Ikai discloses the motor drive system according to claim 2, wherein the absolute value of the power storage end threshold is smaller than the absolute; value of the power storage start threshold (See [0080],  Fig.2, First and Second thresholds, [0068]-[0070]) and Fig.4, item #S203)).
As to Claim 4, Ikai discloses the motor drive system according to claim 1, ’wherein the power storage device control unit (16-1-16-14 and 17) compares the; total power consumption and a preset power supply start threshold, and as a comparison result, when it is determined that the total power consumption exceeds the power supply start threshold, the power storage device; control unit controls the power storage device; to start supplying DC power to the DC link, and after the power storage; device starting power supply, the power storage device; control unit-compares the; total power consumption and a preset power supply end threshold, and as a comparison result, when it is determined that the total power consumption is lower than the power supply end threshold, the power storage device; control unit controls the power storage device; to end supplying DC power to the DC link (…the determination unit 21 determines whether the absolute value of the amount of power calculated by the power calculation unit 15 falls within thresholds. More specifically, the determination unit 21 determines whether the absolute value of the amount of power calculated by the power calculation unit 15 does not exceed a first threshold, and determines whether the absolute value of the amount of power calculated by the power calculation unit 15 does not exceed a second threshold…See [0068])
As to Claim 5, Ikai discloses the motor drive; system according to claim 4, wherein the absolute value of the power supply end threshold is smaller than the absolute; value of the power supply start threshold (See [0080],  Fig.2, First and Second thresholds, [0068]-[0070]) and Fig.4, item #S203)).
As to Claim 6, Ikai discloses the motor drive system according to claim 1, wherein the power source unit is a converter configured to convert AC power supplied to from the AC power source into DC power and output the DC power to the DC link (see [0006]).
As to Claim 7, Ikai discloses the motor drive system according to claim 1, wherein the power storage; device comprises: a flywheel configured to store rotation energy; a servomotor for buffer comprising a rotation shaft coupled to the flywheel; and
a servo-amplifier for buffer configured convert power between DC power in the DC link and AC power as drive power or regenerative power for the servomotor for buffer (See [0013]-[0015]).
As to Claim 8, Ikai discloses the motor drive system according to claim 1, wherein the power storage device comprises a capacitor (See [0018]).
As to Claim 9, Ikai discloses the motor drive system according to claim 3, wherein the absolute value of the power storage end threshold is smaller than the absolute value of the power storage start threshold by a previously measured maximum 
As to Claim 10, Ikai discloses the motor drive system according to claim 5, wherein the absolute value of the power supply end threshold is smaller than the absolute value of the power supply start threshold by a previously measured maximum amplitude of oscillation of the total power consumption (See [0080], Fig.2, First and Second thresholds, [0068]-[0070]) and Fig.4, item #S203)).
Response to Arguments/Remarks
6.	As to applicants argument “…Applicants respectfully traverses the rejection for at least the reasons set forth below…However, the cited portion of the reference reproduced below is silent with respect to the feature of determining “start and end of power storage or power supply ... based on different thresholds”, as recited in claim 1…Applicant submits that the Office only repeats the claim language and roughly refers to paragraph number Ikai and fails to identify which specific function or operation of a control unit 18 of Ikai is considered as the claimed element. Accordingly, claim 1 is not anticipated by the cited portions of Ikai and the rejection of claim 1 should be withdrawn…As apparent in the above and also in FIG. 4 at step S203, the cited portion of Ikai merely describes that the absolute value of the amount of power ... fall within or outside the thresholds. In other words, the cited portion is silent with respect to the different thresholds recited in claim 1 and also to “power storage end threshold” and “power storage start threshold”, and “the absolute value of... the end threshold is smaller than ... the start threshold”, as recited in claim 3. Again, the Office merely repeats the claim language of claim 3 and roughly refers to paragraph number Ikai and 
…For at least the reasons discussed above, withdrawal of the 35 U.S.C. 102 rejection is now believed appropriate and therefore respectfully requested…Dependent claims 9 and 10, depending from dependent claims 3 and 5, respectively, and including further patentable features, are considered patentable at least for this feature and/or the reason(s) advanced with respect to independent claim 1 and dependent claims 3 and 5….”
	In response to applicant’s argument, the examiner didn’t find the arguments persuasive and respectfully disagrees with the applicant’s assertion. In contrary to applicant’s argument, Ikai in regards to Claim 1 the power storage control unit #18 teaches about using the absolute value of the amount of power calculated by the power calculation unit #15 falls within the thresholds as cited now in Section 5 of the office action (in addition see also [0080]). As to the applicants other argument in regards to Claim 3, It is thought by Ikai that ‘…In step S203, the determination unit 21 determines whether the absolute value of the amount of power calculated by the power calculation unit 15 falls within thresholds. More specifically, the determination unit 21 determines whether the absolute value of the amount of power calculated by the power calculation unit 15 does not exceed a first threshold, and determines whether the absolute value of the amount of power calculated by the power calculation unit 15 does .
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846